Citation Nr: 0529401	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-16 326A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Evaluation of post-traumatic arthritis of the right ankle 
with plantar calcaneal spur, status post open reduction and 
internal fixation of the fracture, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from February 1982 to February 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In this decision, the RO denied an increased evaluation for 
the veteran's service-connected right ankle disability, 
confirming and continuing a 10 percent evaluation of this 
disability.  In a rating decision of August 2002, the RO 
granted an increased evaluation to 20 percent disabling.  The 
veteran continued his appeal.

In August 2003, the Board remanded this case for development 
of the evidence.  The case has now returned for appellate 
consideration.

During the period of this appeal, the RO granted the veteran 
a temporary total disability evaluation under the provisions 
of 38 C.F.R. § 4.30 for the period from October 5, 2000 to 
January 31, 2001 for convalescence from his right ankle 
surgery.  The veteran has not filed any disagreement with 
this temporary rating.  Therefore, this temporary evaluation 
is not currently in appellate status and will not be reviewed 
by the Board.


FINDINGS OF FACT

1.  The right ankle disability is manifested by traumatic and 
surgical changes with pain on use.  There is no more than a 
marked disability and the ankle is not ankylosed.

2.  The post-operative surgical scar is painful.



CONCLUSIONS OF LAW

1.  Post-traumatic arthritis of the right ankle with plantar 
calcaneal spur, with status post open reduction and internal 
fixation of the fracture, is 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.14, 4.71, 4.71a, Diagnostic Code 5262 (2005).

2.  Right ankle post-operative scar is 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.118, 
Diagnostic Code 7804 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in March 2001.  By means of this letter, the appellant 
was told of the requirements to establish entitlement to an 
increased evaluation for his right ankle fracture/disability.  
He was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  By letter of January 2004, the veteran was 
specifically informed that it was his ultimate responsibility 
to submit all evidence pertinent to his current claim.  The 
Statement of the Case (SOC) issued in July 2000 and 
Supplemental Statements of the Case (SSOC) issued in August 
2002, June 2003, May 2004, and April 2005 informed him of 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U. S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Court held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 124-28.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  Id. at 130. 
(The appendix to the Mayfield decision contains a VA 
notification letter, affirmed by the Court, similar in format 
to the notification letter issued to the appellant in March 
2001.)  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By letter of March 2001 and January 2004, VA requested that 
the veteran identify all treatment of his claimed 
disabilities.  He has identified private, military, and VA 
treatment.  His service, VA, and private treatment records 
have been obtained and incorporated into the claims file.  
Thus, further development of the treatment records is not 
required.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was provided with multiple VA compensation 
examinations in January 2001, May 2003, and February 2005.  
These examinations noted accurate medical histories, detailed 
findings on examination, and the appropriate diagnoses and 
opinions.  The VA examiner of May 2003 clearly indicated that 
he had reviewed the medical history in the claims file in 
preparation of his report.  Based on the reported history, 
which is consistent with the evidence in the claims file, it 
is also clear that the examiner of February 2005 reviewed the 
evidence in the claims file.  This is corroborated by the 
fact that the RO indicated in his examination request of 
January 2005 that the claims file was being forwarded to the 
examiner.  The examiners of May 2003 and February 2005 also 
provided opinions regarding additional functional loss due to 
periods of symptomatic exacerbation.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Based on these findings, the Board concludes that these 
examinations are adequate for rating purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The veteran was offered an opportunity to request a hearing 
before VA on the Substantive Appeal (VA Form 9) he submitted 
in August 2000.  He declined to attend a hearing before VA.  
Based on the preceding facts and analysis, the Board 
concludes that all obtainable/pertinent evidence regarding 
the issues decided below has been incorporated into the 
claims file.  

In addition, the Board remanded this case in August 2003.  
The AOJ was instructed to request private medical records 
identified by the veteran and to inform the veteran that he 
was responsible for ensuring these records were obtained by 
VA.  The AOJ issued the appropriate notification and request 
to the veteran by letter of January 2004.  The identified 
private medical records were received and associated with the 
claims file in February 2004.  Based on these facts, the 
Board finds that the AOJ has fully complied with its remand 
instructions of August 2003 and this remand does not present 
any basis for further development.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter, SOC, SSOCs, and in the Board remand discussed above 
provided sufficient information for a reasonable person to 
understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation of the Right Ankle Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish a full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, and 
deformity or atrophy of disuse.  See DeLuca at 205-07.

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran's post-traumatic arthritis of the right ankle 
with plantar calcaneal spur, status post open reduction and 
internal fixation of the fracture, is currently rated 20 
percent disabling effective from August 19, 1999.  This 
disability was evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5271.  
Under Code 5271, marked limitation of motion in an ankle 
joint is assigned a 20 percent evaluation.  The veteran has 
argued that his right ankle disability is worse than 
currently evaluated.  

However, the 20 percent evaluation is the maximum evaluation 
for limitation of motion in an ankle joint.  See Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997) (When a claimant is 
already receiving the maximum evaluation allowed under the 
applicable diagnostic criteria, consideration of functional 
loss due to pain or symptomatic flare up is not warranted.)  
In order to warrant an increased evaluation in the current 
case, the evidence would have to demonstrate fixation or 
ankylosis of the left ankle.  See 38 C.F.R. § 4.71a, Code 
5270.  Or, a 30 percent evaluation is authorized for malunion 
(impairment) of the tibia and fibula resulting in marked 
ankle disability.  A 40 percent evaluation is warranted with 
nonunion of the tibia and fibula with loose motion that 
required a brace.  See 38 C.F.R. § 4.71a, Code 5262.  
According to Plate II at 38 C.F.R. § 4.71, normal range of 
motion in the ankle joint is 0 to 20 degrees dorsiflexion and 
0 to 45 degrees plantar flexion.

In June 1998, the veteran broke his leg due to an on-the-job 
injury.  He underwent open reduction and internal fixation or 
the right lateral malleolus.  The diagnosis was displaced 
lateral malleolus fracture with deltoid ligament rupture of 
the right ankle.  By August 1998, it was noted that the 
veteran had started to do weight bearing on his cast.  On 
examination, the wound was well healed, but the lateral 
malleolus was tender to palpation.  The physician authorized 
the veteran to return to work on light duty.  In September 
1998, the veteran noted that he was doing full weight bearing 
in a walking boot.  He complained of some swelling about the 
right ankle.  On examination, the wound was well healed with 
very mild tenderness to palpation along the lateral 
malleolus.  In October 1998, the veteran complained of 
soreness after a full day.  He felt he could return to full 
duty at his employment.  On examination, the veteran walked 
with a normal gait.  There was minimal swelling involving the 
ankle.  There was no tenderness to palpation.  The veteran 
was released for full duty at work.  In December 1998, the 
veteran complained of aching in his right ankle.  He also 
reported that he had returned to full duty at his employment.  
On examination, he walked with a normal gait and had full 
range of motion in the right ankle.  There was tenderness 
over the plate and with forced eversion of the foot.  

A right ankle X-ray in August 1999 revealed side plate and 
screws at the distal fibula, slight increase in ossification 
of the distal aspect of the intraosseous membrane, and mild 
osteopenia.  The impression was post-operative changes of the 
distal fibula that were stable.  A private outpatient record 
dated in August 1999 noted the physician's opinion that the 
right ankle X-rays showed the fracture was well healed 
without evidence of hardware loosening or failure.  The 
veteran had complained of pain with use of the ankle and that 
his ankle would swell at the end of the day.  The examiner 
indicated that it was usual for a patient to experience 
ongoing pain and swelling after such a fracture.  It was 
recommended that the veteran take anti-inflammatory 
medication to include 800 milligrams of Motrin.  He was given 
a brace to help alleviate his symptoms.

VA outpatient record of April 2000 noted that the veteran has 
on his feet all day working as a police officer.  He 
complained of pain about the ankle.  He could not tolerate 
the use of non-steroid anti-inflammatory drugs.  On 
examination, he had pain on motion of the right ankle.  Right 
ankle X-ray was noted to show minimal degeneration present, 
plate and screws in apparent satisfactory position, and peri-
joint osteoproliferation present in the ligamentous 
structure.  The assessment was degenerative joint disease 
secondary to trauma.  It was recommended that the veteran use 
an upright ankle brace.  An April 2000 X-ray report noted a 
metal plate with multiple screws overlying the distal fibula.  
Also seen was an old chip fracture with nonunion in the 
distal tibia malleolus, which was not present on prior X-ray 
in March 1998.  

In June 2000, the veteran complained of right ankle pain and 
that the surgical hardware was giving him difficulties.  It 
was difficult for him to walk due to his minimal eversion.  
On examination, there was pain with passive range of motion 
and palpation.  The assessment was traumatic degenerative 
joint disease.  

A private operative report dated in October 2000 indicated 
that the veteran had the hardware from his prior fracture 
surgery removed.  In November 2000, the veteran complained of 
continued pain and swelling.  On examination, the wound was 
healing well and there was minimal swelling in the joint.  In 
December 2000, the veteran complained of considerable pain 
with activities.  He had tried to simulate activity required 
by his work, which resulted in "pretty severe pain" in the 
right ankle.  He also complained of swelling in the right 
ankle.  On examination, his gait was normal, but there was 
mild tenderness to palpation.  The physician informed the 
veteran that there was nothing further he could do to relieve 
his symptoms.  The veteran was released for light duty.

The veteran received an "impairment rating" examination 
from his private healthcare provider in January 2001.  He 
reported that he was unable to work due to persistent pain in 
his right ankle.  On a scale from 0 (no pain) to 10 (extreme 
pain), the veteran rated his on average at 5 to 6, with 
occasional pain at a level of 10.  He reported that being on 
his feet all day aggravated his right ankle symptoms.  The 
veteran described this pain as "aching, throbbing, burning, 
pins-and-needles, numbness, stabbing pain."  On examination, 
the veteran walked with a slow and guarded gait.  He had 
difficulty walking on his heels and toes due to his right 
ankle pain.  Muscle strength testing was essentially normal.  
Range of motion was 0 to 10 degrees dorsiflexion, 0 to 56 
degrees plantar flexion, 0 to 48 degrees inversion, and 0 to 
16 degrees eversion.  Loss of motion in the right ankle was 
reported to be "mild."  The examiner found that the range 
of motion values did not fall into the category of being able 
to give impairment points according to the guidelines of the 
American Medical Association.  

VA compensation examination in January 2001 noted the 
veteran's complaints of extreme pain, stiffness, swelling, 
and a locking sensation in the right ankle.  He currently 
used a short ankle brace and took Vicondin and Tylenol for 
pain relief.  The veteran claimed that he had lost his 
employment as a Correctional Officer due to his right ankle 
disability.  He noted that he currently worked as a mail 
clerk.  The veteran reported difficulty walking and using 
stairs, and could not run or walk briskly.  On examination, 
range of motion in the right ankle was 0 to 10 degrees 
dorsiflexion and planter flexion, with pain on active motion.  
There was objective pain about the ankle with minor swelling.  
He walked with a constant antalgic gait.  

VA outpatient record of February 2001 found objective 
evidence of pain and swelling in the right ankle.  The 
veteran claimed that removal of the hardware in his right 
ankle had not alleviated his symptoms.  In May 2001 he 
complained of continuous pain in his right ankle joint, which 
was not alleviated by a brace.  He reported that he recently 
had to take 1200 milligrams of Ibuprofen to control pain 
during a 12-hour shift at work.  The assessment was deranged 
right ankle joint.

The veteran was afforded a VA compensation examination in May 
2003.  He complained of pain, weakness, stiffness, swelling, 
heat, redness, instability, locking, fatigability, and lack 
of endurance in the right ankle joint.  He denied any periods 
of active flare-up associated with the joint.  He claimed 
that he took 800 milligrams of Motrin three times a day to 
control his pain.  The veteran wore a brace on his right 
ankle.  The veteran reported that he worked delivering mail 
at a state prison.  He had to miss eight days of work in the 
past year due to his ankle disability.  On examination, the 
veteran walked with an antalgic gait.  His range of motion 
was 0 to 20 degrees dorsiflexion, 0 to 45 degrees plantar 
flexion, 0 to 20 degrees eversion and inversion.  The 
examiner noted that the veteran lost 10 degrees of normal 
inversion due to pain.  No additional limitation of motion, 
related to pain, fatigue, incoordination, weakness, or lack 
of endurance was found during repetition of motion on 
examination.  There was tenderness in the lateral malleolus 
along the scar of his previous surgery.  There was no 
evidence of heat, redness, or swelling in the right ankle.  

X-ray of the right ankle revealed minimal deformity of the 
posterior malleolus of the distal tibia and distal shaft of 
the tibia.  The ankle joint and soft tissue appeared to be 
normal.  Os tibialsi was present.  X-ray of the right tibia 
and fibula revealed minimal deformity posterior malleolus of 
the distal tibia and minimal bowing distal shaft of the 
fibula, which appeared to be a healed fracture deformity.  
Other findings were normal or within normal limits.  

VA outpatient records dated in 2004 noted complaints of 
bilateral lower extremity pain.  The veteran carried a 
diagnosis of diabetes mellitus.

The veteran was given a VA compensation examination in 
February 2005.  He complained of pain on both sides of his 
right ankle that became worse with weight bearing and 
ambulation.  He also complained of swelling at the end of a 
day, decreased endurance due to pain, grinding sensation, and 
the ankle joint giving way.  He took over-the-counter 
medication for pain relief.  He reported periods of flare-up 
with pain of an intensity at a level of 10 during weight 
bearing and ambulation.  Resting relieved this pain.  The 
veteran denied any decrease in range of motion, but asserted 
that his symptoms resulted in a decrease in functional 
ability.  The veteran reportedly used an ankle brace to 
prevent angulation and giving way.  The veteran reported that 
he currently worked as a correctional officer and was 
required to due a lot of walking and handling of prisoners.  
He lost an average of 30 days of work a year do to his right 
ankle disability.  The veteran noted that he used both a cane 
and a brace to alleviate his ankle symptoms.  On examination, 
range of motion in the right ankle was dorsiflexion from 0 to 
20 degrees, plantar flexion from 0 to 45 degrees, inversion 
from 0 to 20 degrees, and eversion from 0 to 15 degrees.  
There was objective evidence of pain at the end of flexion 
and "extension."  The examiner found that there would be an 
additional decrease of range of motion when the joint was 
swollen and there would be additional decrease in functional 
ability due to "building up of pain."  There was moderate 
tenderness about the right ankle and a burning sensation 
along the surgical scar.  The veteran walked with an antalgic 
gait.  X-ray of the right ankle revealed plantar spur of the 
os calcis, which "may or may not be symptomatic."  There 
was an old healed fracture in the right ankle with post-
traumatic degenerative joint disease.  The diagnosis was 
fracture of distal ends of both the fibula and tibia with 
residual pain, plantar fasciitis, giving way, and 
intermittent overuse swelling.

Based on the evidence noted above, the Board finds that the 
veteran's right ankle disability warrants an evaluation of 30 
percent for a marked disability resulting from malunion of 
the fibula and tibia.  His symptoms of occasional severe 
right ankle pain, instability, swelling, deformity of the 
posterior malleolus of the distal tibia, bowing of the distal 
shaft of the fibula, required use of a brace to prevent pain 
and instability, and medical findings of significant 
limitation of functional ability during periods of 
exacerbation of pain and swelling; are most analogous to the 
criteria at Code 5262 for a 30 percent evaluation.  See 
38 C.F.R. § 4.20.  This severity is corroborated by the 
veteran's willingness to undergo further surgery in 2000 to 
remove surgical hardware in his ankle to repair the prior 
fracture and the accommodation provided by his employer in 
order to maintain the veteran's employment.  Finally, the 
examiner of February 2005 noted a burning sensation along the 
surgical scar.  The Board finds that this evidence supports a 
separate 10 percent evaluation under 38 C.F.R. § 4.118, Code 
7804, for a superficial and painful scar.  

A 40 percent evaluation is not authorized under Code 5262 
since there is little evidence of nonunion of the fibula or 
tibia.  In fact, the abnormalities associated with the fibula 
and tibia has been characterized as "minimal."  Although a 
2000 X-ray examination was reported as showing a chip 
fracture with non-union, the finding was not duplicated 
earlier or later.  The more probative evidence establishes 
that he does not have non-union.  A separate evaluation for 
loss of motion in the right ankle under Code 5271 is 
prohibited since the 30 percent evaluation under Code 5262 
considers loss of motion contributing to a marked right ankle 
disability.  The examination and radiology findings clearly 
demonstrate that there is no ankylosis or fixation in the 
right ankle joint.  In fact, most range of motion testing has 
found relatively normal motion.  Thus, a 40 percent 
evaluation under Code 5270 is not authorized.  

According to 38 C.F.R. § 3.321(b)(1), in exceptional cases 
where the schedular evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The right ankle disability has resulted in two 
hospitalizations in recent years, that is in June 1998 and 
October 2000.  These hospitalizations were for brief periods 
and the veteran was released for work within a matter of 
weeks.  The veteran has presented evidence that he is unable 
to return to the type of work required to be a correctional 
officer due to his right ankle disability.  However, his 
employer has changed his duties so that the veteran could 
maintain employment.  The evidence indicates that he is 
currently employed by the state prisoner facility.  He has 
reported that he has missed 30 days of work in the last year 
due to his right ankle disability.  However, he has not 
presented any evidence from his employer that would verify 
that his current employment is threatened due to these 
absences.  While the veteran's right ankle disability has 
resulted in interference with his industrial ability; there 
is little lay or medical evidence that this level of 
disability is not fully contemplated by the rating schedule.  
Thus, the Board finds that the right ankle disability does 
not present such an exceptional or unusual disability picture 
that it would render the application of the schedular 
criteria impractical.  

Based on the above analysis, the evidence supports an 
increased evaluation to 30 percent disabling for a marked 
disability of the right ankle under Code 5252.  The evidence 
also supports the award of a 10 percent evaluation for a 
painful surgical scare under Code 7804.  However, the 
preponderance of the evidence is against higher evaluations 
for the veteran's right ankle disability.  While the 
appellant is competent to report symptoms, a preponderance of 
the medical findings do not support higher evaluations.  The 
Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative of the degree of impairment, 
diagnosis, and etiology of a disability, than the lay 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against a higher 
evaluation and the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

(Continued on next page.)



ORDER

A 30 percent rating for post-traumatic arthritis of the right 
ankle with plantar calcaneal spur, status post open reduction 
and internal fixation of the fracture, is granted, subject to 
the law and regulations governing payment of monetary 
benefits.

A separate 10 percent evaluation for a painful surgical scar 
of the right ankle is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


